Citation Nr: 1009267	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-38 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
generalized anxiety disorder and depressive disorder. 


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel











INTRODUCTION

The Veteran had active military service from June 1972 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In pertinent part of the June 
2008 decision, the RO granted the Veteran service connection 
and an initial rating of 30 percent for generalized anxiety 
disorder and depressive disorder effective January 25, 2008, 
the date of the Veteran's claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2009 the Veteran submitted to the Board a 
November 2009 update and summary of the Veteran's psychiatric 
treatment from his private physician.  The Veteran did not 
waive his right to RO review of the additional evidence.

When the Board receives pertinent evidence that was not 
initially considered by the RO, generally the evidence must 
be referred to the RO for review.  38 C.F.R. § 20.1304(c).  
This principle is based on the fact that a claimant has the 
right to one appellate review by the Secretary if the 
claimant disagrees with the initial determination on the 
claim.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1346 (Fed.Cir.2003) (finding that the 
Board is "primarily an appellate tribunal" and that 
consideration of additional evidence in the first instance 
denied appellants "one review on appeal to the Secretary" 
in violation of 38 U.S.C. § 7104(a)).  

In compliance with 38 C.F.R. § 20.1304(c) the issue of an 
initial rating in excess of 30 percent for generalized 
anxiety disorder and depressive disorder must be remanded to 
the RO.

Accordingly, the case is REMANDED for the following action:

The AOJ should undertake a review of the 
Veteran's claim to include consideration 
of the newly submitted evidence.  If any 
benefit sought on appeal is not granted, 
the RO should furnish to the Veteran an 
appropriate Supplemental Statement of the 
Case (SSOC), that includes citation to 
and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for any determination, 
and afford them a reasonable opportunity 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. 


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


